[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
A case may be claimed to the trial list after the pleadings have been closed. Wooding v. Zasciurinskas, 14 Conn. App. 164,165-66, 540 A.2d 93 (1988); see also Practice Book § 253. The plaintiff's complaint was filed on June 20, 1995, the defendant's answer and counterclaim were filed on November 3, 1995, and the plaintiff's reply was filed on November 16, 1995. Therefore, because the pleadings were closed the plaintiff's trial list claim was properly filed on November 16, 1995. The defendant's motion to strike the plaintiff's claim to the civil trial list is denied.
HICKEY, J. CT Page 13471